DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-24 are pending 
Claims 1-24 are rejected under 35 USC § 103

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive.

Applicant argues that Hijaz does not reveal any basis for selecting an eviction policy. 
Examiner points out that the limitation mention here was taught by Flores. 

Applicant quotes Flores paragraph [0043]-[0044] and argues that the monitored cache metrics and demand in Flores are not the parameters as recited in claim 1 because the monitored cache metrics and demand do not indicate corresponding possibilities that the plurality of policies are selected. Rather, as each of the Flores metrics and demand affect the replacement policy decision (paragraph [0043]), no one particular metric or demand corresponds with a particular possibility. Thus, the Flores metrics and demand do not indicate corresponding possibilities that the policies are selected, as recited in claim 1.
Examiner disagrees and points to Flores abstract and paragraph [0006], 0013], [0034]-[0035] and [0046]-[0049]. Flores: abstract discloses a caching server that may modify or replace a configured policy when cache performance is below one or more thresholds and modifying the purging policy may change eviction behavior of the caching server by changing the conditions that control the cached content that is selected and removed from cache. Flores: [0034]-[0035] Teaches dynamic caching server that is configured with a plurality of caching policies, and each caching policy may provide optimal cache performance for different demand. Flores [0006] FIGS. 3A, 3B, and 3C illustrate examples of a dynamic caching server adjusting parameters of a probabilistic caching policy. Flores [0013] discloses dynamic caching policies and/or dynamic purging policies for modifying the entry and eviction of content. So, parameters influences/impacts caching policy and caching policy influences/impacts eviction policy. Flores [0046] teaches the first purging policy may use a first set of criteria to select content in cache 125 to remove, while the second purging policy may use a different second set of criteria to select different content in cache 125 to remove. The elements/items defining ‘a set of criteria’ is similar to a list of parameters and Flores teaches that different criteria lead to evicting/removing different content i.e. corresponds to different eviction policy. Flores [0047] teaches modifying the caching and/or purging policies of dynamic caching server 120 may include gradually adjusting parameters that are related to the conditions controlling caching behavior of a configured caching policy and/or the conditions controlling purging behavior of a configured purging policy. Each adjusted parameter may result in an incremental change to the caching and/or purging behavior of dynamic caching server 120. Thus purging/evicting policy corresponds to adjusting parameters. Flores [0048] teaches that the probabilistic policies provide different probabilities with which different content is entered to cache 125 and/or is evicted from cache 125. Thus adjusting parameters (Flores [0006]) modifies purging policies i.e. increases or decreases the probabilities of using a purging policy and different probabilities causes/corresponds evicting different contents from cache. Flores [0049] discloses different characteristics that affect the probabilistic caching and/or purging policies and includes type (e.g., streaming, text, audio, video, image, etc.), size, file extension, originating content provider, origin storage 130 retrieval latency, and/or other content attributes. These characteristics are similar to parameters. Thus Flores [0046]-[0049] teaches different criteria or different parameters (adjusting parameters) or different characteristics (similar to parameters) that correspond to different purging/evicting policies.

Applicant respectfully submits that there is no way to modify a Flores metric or demand to correspond with a particular possibility, as there is no indication that the Flores metrics and demand are directed to anything more than identifying types of content to enter or remove from the cache.
Examiner respectfully disagree. As discussed above, Flores abstract and paragraph [0006], [0013], [0034]-[0035] and [0046]-[0049] teaches different criteria or different parameters (adjusting parameters) or different characteristics that correspond to different purging/evicting policies. Hence based on a particular set of parameter values or a set of criteria or a set of characteristic values the possibility (probability) of selecting a particular eviction policy becomes highest and gets selected.

	Applicant asserts that advantageously and in accordance with certain embodiments, a method for cache management which includes selecting an eviction policy based on parameters that indicate corresponding possibilities that the plurality of eviction policies are selected, as recited in claim 1, enables improved cache hit rate and access performance by selecting an eviction policy that will strike the best balance between keeping popular (i.e., frequency hit) data in the cache as long as possible and leaving space for new data that may become popular.
	Examiner refers to Flores abstract which teaches dynamic caching policy for modifying the entry and eviction of content to improve cache performance when cache performance falls below some defined threshold. So, Flores teaches selecting eviction policy that would provide better cache performance.

Applicant points out that the cited references do not even consider selecting an eviction policy according to a determination that a cache is full, as recited in claim 1.
Examiner disagrees. Wikipedia https://web.archive.org/web/20200218062055/https://en.wikipedia.org/wiki/Cache_replacement_policies discloses ‘In computing, cache algorithms (also frequently called cache replacement algorithms or cache replacement policies) are optimizing instructions, or algorithms, that a computer program or a hardware-maintained structure can utilize in order to manage a cache of information stored on the computer. Caching improves performance by keeping recent or often-used data items in memory locations that are faster or computationally cheaper to access than normal memory stores. When the cache is full, the algorithm must choose which items to discard to make room for the new ones.’ So, eviction of some existing cache content is needed if a new content to be brought into the cache does not have any room/slot to store it. Not having any empty slot in the cache indicates all entries in the cache has valid contents which means the cache is full. So, the fact that an eviction is needed includes the scenario that the cache is full for a fully associative cache or the set where a new entry fits is full in a set associative cache. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-3, 5-14 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over HIJAZ (US 20190087344 A1), in view of Flores et al. (US 20200167281 A1).
Regarding claim 1 Hijaz discloses:  
A method for cache management, comprising: accessing, according to a determination that a first data block to be accessed is missing in a first cache, the first data block from a storage device storing the first data block (Hijaz: [0058] teaches accessing data stored in the shared processor core cache through access to data loaded to a higher level cache memory from a lower level cache memory. Data may be loaded to a higher level cache memory (first cache) from a lower level cache memory and/or other memory as a response to missing the cache memory for a memory access request);
 	[selecting, according to a determination that the first cache is full and based on a plurality of parameters associated with a plurality of eviction policies, an eviction policy for evicting a data block in the first cache from the plurality of eviction policies, the plurality of parameters indicating corresponding possibilities that the plurality of eviction policies are selected] 
 	evicting a second data block in the first cache to a second cache based on the selected eviction policy, the second cache being configured to record the data block evicted from the first cache (Hijaz: [0005], [0013], [0058], [0071], [0107], [0142], claim 4 teaches evicting a victim cache line (second data block) from higher level cache to lower level cache or memory. Hijaz: [0142] teaches silent eviction of clean/unmodified data by removing and/or invalidating the cache line. Hijaz: [0107] teaches evicting dirty/modified line that includes writing/recording any combination, including all of, the received data of the victim cache line candidate to the location in the lower level cache memory storing the victim cache line. Data in the victim cache line is the second data block.);
 	caching the accessed first data block in the first cache (Hijaz: [0093] teaches inserting retrieved cache line into higher level cache memory after finding and evicting a victim cache line in the higher level cache memory or determining that a free location is available in the higher level cache memory);
	Hijaz teaches finding and evicting victim cache line and retrieving requested cache line to the first cache. However, Hijaz does not teach selecting an eviction policy from a plurality of eviction policies.
	Flores discloses selecting, according to a determination that the first cache is full and based on a plurality of parameters associated with a plurality of eviction policies, an eviction policy for evicting a data block in the first cache from the plurality of eviction policies, the plurality of parameters indicating corresponding possibilities that the plurality of eviction policies are selected (Flores: abstract discloses a caching server that may modify or replace a configured policy when cache performance is below one or more thresholds and modifying the purging policy may change eviction behavior of the caching server by changing the conditions that control the cached content that is selected and removed from cache. Flores: [0034]-[0035] Teaches dynamic caching server that is configured with a plurality of caching policies, and each caching policy may provide optimal cache performance for different demand. Flores [0006] FIGS. 3A, 3B, and 3C illustrate examples of a dynamic caching server adjusting parameters of a probabilistic caching policy. Flores [0013] discloses dynamic caching policies and/or dynamic purging policies for modifying the entry and eviction of content. So, parameters influences/impacts caching policy and caching policy influences/impacts eviction policy. Flores [0046] teaches the first purging policy may use a first set of criteria to select content in cache 125 to remove, while the second purging policy may use a different second set of criteria to select different content in cache 125 to remove. The elements/items defining ‘a set of criteria’ is similar to a list of parameters and Flores teaches that different criteria lead to evicting/removing different content i.e. corresponds to different eviction policy. Flores [0047] teaches modifying the caching and/or purging policies of dynamic caching server 120 may include gradually adjusting parameters that are related to the conditions controlling caching behavior of a configured caching policy and/or the conditions controlling purging behavior of a configured purging policy. Each adjusted parameter may result in an incremental change to the caching and/or purging behavior of dynamic caching server 120. Thus purging/evicting policy corresponds to adjusting parameters. Flores [0048] teaches that the probabilistic policies provide different probabilities with which different content is entered to cache 125 and/or is evicted from cache 125. Thus adjusting parameters (Flores [0006]) modifies purging policies i.e. increases or decreases the probabilities of using a purging policy and different probabilities causes/corresponds evicting different contents from cache. Flores [0049] discloses different characteristics that affect the probabilistic caching and/or purging policies and includes type (e.g., streaming, text, audio, video, image, etc.), size, file extension, originating content provider, origin storage 130 retrieval latency, and/or other content attributes. These characteristics are similar to parameters. Thus Flores [0046]-[0049] teaches different criteria or different parameters (adjusting parameters) or different characteristics (similar to parameters) that correspond to different purging/evicting policies. 
Wikipedia https://web.archive.org/web/20200218062055/https://en.wikipedia.org/wiki/Cache_replacement_policies discloses ‘In computing, cache algorithms (also frequently called cache replacement algorithms or cache replacement policies) are optimizing instructions, or algorithms, that a computer program or a hardware-maintained structure can utilize in order to manage a cache of information stored on the computer. Caching improves performance by keeping recent or often-used data items in memory locations that are faster or computationally cheaper to access than normal memory stores. When the cache is full, the algorithm must choose which items to discard to make room for the new ones.’ So, eviction of some existing cache content is needed if a new content to be brought into the cache does not have any room/slot to store it. Not having any empty slot in the cache indicates all entries in the cache has valid contents which means the cache is full. So, the fact that an eviction is needed includes the scenario that the cache is full for a fully associative cache or the set where a new entry fits is full in a set associative cache.);
	Both Hijaz and Flores represent works within the same field of endeavor, namely efficient data storage and retrieval system. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Hijaz in view of Flores as it represents a combination of known prior art elements according to known methods (eviction policy of Hijaz using dynamic selection of eviction policy as used by Flores) to yield a better data storage and retrieval system having more efficient cache utilization (see also Flores [0034]-[0035]).

	Regarding claim 12, this is a device claim corresponding to the method claim 1, and is rejected for the same reasons mutatis mutandis.
	Regarding claim 23, this is a computer program product claim corresponding to the method claim 1, and is rejected for the same reasons mutatis mutandis.

Regarding claim 2 Hijaz/Flores discloses:  
 	The method of claim 1, wherein accessing the first data block from the storage device storing the first data block comprises: accessing, according to a determination that the first data block exists in the second cache, the first data block from the second cache (Hijaz: [0090], [0092], [0094], [0166] teaches. Hijaz: [0090] teaches the processing device may make a cache access request to the lower level cache memory for the cache line and determine whether cache access request to the lower level cache memory results in a hit in the lower level cache memory. In response to determining that cache access request to the lower level cache memory for the cache line results in a hit, the processing device may retrieve the cache line from the lower level cache and store the cache line in the higher level cache. Hijaz: [0092] teaches evicting a victim cache line from the higher level cache memory, thereby freeing a location in the higher level cache memory into which may be inserted the cache line retrieved from the lower level cache memory);
 	accessing, according to a determination that the first data block is missing in the second cache, the first data block from the storage device storing the first data block (Hijaz: [0045], [0046] teaches loading the data to higher level memory in response to execution of a function may result from a memory access request to the memory that is unsuccessful, or a “miss,” because the requested data is not located in the memory. In response to a miss, a memory access request to storage memory may be made to load the requested data from the storage memory.);

Regarding claim 13, this is a device claim corresponding to the method claim 2, and is rejected for the same reasons mutatis mutandis.

Regarding claim 3 Hijaz/Flores discloses:  
 	The method of claim 1, further comprising: deleting the first data block from the second cache according to a determination that the first data block exists in the second cache (Hijaz: [0099] Teaches invalidating the cache line in the lower level cache memory. The processing device may invalidate the cache line returned to the higher level cache memory by marking the cache line invalid in the lower level cache memory. The processing device may remove and/or evict the cache line from the lower level cache memory.);
	updating the plurality of parameters according to an eviction policy for evicting the first data block to the second cache (Flores: [0006], [0013], [0015], [0022], [0047], [0050], [0055], [0062] teaches updating parameters involved in caching policy which includes cache line eviction policy. Flores: [0050] Teaches automatically adjusting the parameters for the probabilistic caching policies to minimize the number of deferrals while maximizing resource usage and cache utilization. FIGS. 3A, 3B, and 3C illustrate examples of dynamically adjusting parameters of a probabilistic caching policy in order to improve cache performance. Flores: [0062] Teaches using machine learning and/or artificial intelligence to automatically determine and modify the caching policy and the caching policies may be conditioned on the request stream, the content that is retrieved from origin storage and/or stored in cache, demand, time-of-day, and/or factors that potentially impact the cache performance and monitor these and other parameters in addition to cache metrics in order to determine when to change the policies and what changes improve cache performance).
	Both Hijaz and Flores represent works within the same field of endeavor, namely efficient data storage and retrieval system. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Hijaz in view of Flores as it represents a combination of known prior art elements according to known methods (eviction policy of Hijaz using dynamic selection of eviction policy and modification of policy parameters as used by Flores) to yield a better data storage and retrieval system having more efficient cache utilization (see also Flores [0034]-[0035]).

Regarding claim 14, this is a device claim corresponding to the method claim 3, and is rejected for the same reasons mutatis mutandis.

Regarding claim 5 Hijaz/Flores discloses:
 	The method of claim 3, wherein the plurality of eviction policies comprise a first eviction policy and a second eviction policy, and the plurality of parameters comprise a first parameter associated with the first eviction policy and a second parameter associated with the second eviction policy, and updating the plurality of parameters comprises: updating the first parameter and the second parameter according to a determination that the first data block is evicted to the second cache based on the first eviction policy, to increase the possibility that the second eviction policy is selected (Flores: [0006], [0007] teaches dynamically modifying caching policies based on real-time and/or historical tracking of requests from client devices and/or cache metrics. Flores: [0013] teaches the caching server continually modifying a configured purging policy when cache performance is below one or more thresholds which changes eviction behavior due to changed conditions that control the cached content that is selected and removed from cache. Flores: [0013]-[0022] teaches different modification of caching/purging policies that changes eviction policy. Flores: [0018]-[0019] teaches modifying purging policy in a way that eviction/purging switches/alters which is similar to applicant’s modifying parameters to switch to second eviction policy from the first eviction policy.); and
 updating the first parameter and the second parameter according to a determination that the first data block is evicted to the second cache based on the second eviction policy, to increase the possibility that the first eviction policy is selected (Flores: [0018]-[0019] teaches modifying purging policy in a way that eviction/purging switches/alters which is similar to applicant’s modifying parameters to switch to first eviction policy from the second eviction policy.).  

Regarding claim 16, this is a device claim corresponding to the method claim 5, and is rejected for the same reasons mutatis mutandis.

Regarding claim 6 Hijaz/Flores discloses:
 The method of claim 1, wherein selecting the eviction policy from the plurality of eviction policies comprises: determining a maximum parameter in the plurality of parameters (A number of eviction policy is known in the art and each involves a different parameter and the cacheline with worst or maximum parameter value is used while applying a policy. Examiner is quoting Wiki https://web.archive.org/web/20200218062055/https://en.wikipedia.org/wiki/Cache_replacement_policies:); and
 selecting an eviction policy corresponding to the maximum parameter in the plurality of eviction policies as the eviction policy for evicting the second data block (The maximum parameter value for different eviction policy like LRU, LFU or MRU may mean different things and applicant did not explain what the maximum parameter of different policies means. Is it just a number or if it is some other criteria. Therefore, examiner is interpreting this selecting eviction policy with maximum parameter as the one that will provide best caching performance and many prior art teaches dynamically modifying eviction policies that means selecting different policy based on different caching conditions to attain maximum caching performance. Flores: [0006], [0007] teaches dynamically modifying caching policies based on real-time and/or historical tracking of requests from client devices and/or cache metrics. Flores: [0013] teaches the caching server continually modifying a configured purging policy when cache performance is below one or more thresholds which changes eviction behavior due to changed conditions that control the cached content that is selected and removed from cache. Flores: [0013]-[0022] teaches different modification of caching/purging policies that changes eviction policy. Few other arts that also dynamically selects eviction policy is shared here as example – DRERUP et al. (US 20180101478 A1), Floratou et al. (US 20160371193 A1), Reed et al. (US 20180173636 A1) and Tal et al. (US 20180349292 A1).  

Regarding claim 17, this is a device claim corresponding to the method claim 6, and is rejected for the same reasons mutatis mutandis.

Regarding claim 7 Hijaz/Flores discloses:
 The method of claim 1, wherein the plurality of eviction policies comprise: a first eviction policy based on the least recently used (LRU) algorithm (); and
 a second eviction policy based on the least frequently used (LFU) algorithm (Flores: [0018] teaches a caching server using a Least Recently Used (“LRU”) purging policy to select and remove content from cache during a first time, and switching to a Least Frequently Used (“LFU”) purging policy to select and remove content from caching during a second time.).  

Regarding claim 18, this is a device claim corresponding to the method claim 7, and is rejected for the same reasons mutatis mutandis.

Regarding claim 8 Hijaz/Flores discloses:
 	The method of claim 7, wherein the second cache comprises a first list for caching data blocks evicted from the first cache based on the first eviction policy, and evicting the second data block from the first cache to the second cache comprises: determining, according to a determination that the first eviction policy is selected, a least recently accessed data block from the first cache as the second data block (Flores: [0018] teaches a caching server using a Least Recently Used (“LRU”) purging policy to select and remove content from cache during a first time, and switching to a Least Frequently Used (“LFU”) purging policy to select and remove content from caching during a second time. Hijaz: [0092] teaches evicting a victim cache line from the higher level cache memory, thereby freeing a location in the higher level cache memory into which may be inserted the cache line retrieved from the lower level cache memory.); and
 evicting the second data block from the first cache to the first list (Flores: [0018] teaches a caching server using a Least Recently Used (“LRU”) purging policy to select and remove content from cache during a first time, and switching to a Least Frequently Used (“LFU”) purging policy to select and remove content from caching during a second time. Hijaz: [0092] teaches evicting a victim cache line from the higher level cache memory, thereby freeing a location in the higher level cache memory into which may be inserted the cache line retrieved from the lower level cache memory.).  

Regarding claim 19, this is a device claim corresponding to the method claim 8, and is rejected for the same reasons mutatis mutandis.

Regarding claim 9 Hijaz/Flores discloses:
 The method of claim 7, wherein the second cache comprises a second list for caching data blocks evicted from the first cache based on the second eviction policy, and evicting the second data block from the first cache to the second cache comprises: determining, according to a determination that the second eviction policy is selected, a least frequently accessed data block from the first cache as the second data block (Flores: [0018] teaches a caching server using a Least Recently Used (“LRU”) purging policy to select and remove content from cache during a first time, and switching to a Least Frequently Used (“LFU”) purging policy to select and remove content from caching during a second time.); and
 evicting the second data block from the first cache to the second list (Hijaz: [0092] teaches evicting a victim cache line from the higher level cache memory, thereby freeing a location in the higher level cache memory into which may be inserted the cache line retrieved from the lower level cache memory.).  

Regarding claim 20, this is a device claim corresponding to the method claim 9, and is rejected for the same reasons mutatis mutandis.

Regarding claim 10 Hijaz/Flores discloses:
 The method of claim 1, further comprising: accessing the first data block from the first cache according to a determination that the first data block to be accessed exists in the first cache (Hijaz: [0009], [0087]-[0089] Teaches determining whether an accessed indicator of the cache line is set in response to determining that the first cache access request is a hit for the cache line, and executing the first cache access request.).  

Regarding claim 21, this is a device claim corresponding to the method claim 10, and is rejected for the same reasons mutatis mutandis.

Regarding claim 11 Hijaz/Flores discloses:
The method of claim 1, further comprising: caching the first data block in the first cache according to a determination that the first data block is accessed from the storage device and the first cache is not full (Hijaz: [0090]-[0092] teaches determining that the cache access request does not result in a hit  determines whether cache access request to the lower level cache memory results in a hit in the lower level cache memory. If the result is not a hit, the processing device may retrieve the cache line from another memory and store the cache line in the higher level cache. Also teaches whether a free location is available in the higher level cache memory and if not then evicts a line from the higher level cache to make room for the first cache block).  

Regarding claim 22, this is a device claim corresponding to the method claim 11, and is rejected for the same reasons mutatis mutandis.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over HIJAZ (US 20190087344 A1), in view of Flores et al. (US 20200167281 A1) and further in view of Egyed (US 9201804 B1).
Regarding claim 4 Hijaz/Flores discloses [The method of claim 3, wherein the second cache comprises a plurality of lists, each of the plurality of lists comprising data blocks evicted from the first cache based on a corresponding eviction policy in the plurality of eviction policies, and deleting the first data block from the second cache comprises: determining, from the plurality of lists, a list in which the first data block is located] (); and
deleting the first data block from the determined list (Hijaz: [0065] teaches removing from or invalidated in the lower level cache memory from which the cache line is sent.).  
Hijaz/Flores teaches all the limitation of claim 3. However, Hijaz/Flores do not teach dividing a cache into a number of queues/groups/lists where different block/queue/list saves blocks of data having different characteristics.
Egyed discloses The method of claim 3, wherein the second cache comprises a plurality of lists, each of the plurality of lists comprising data blocks evicted from the first cache based on a corresponding eviction policy in the plurality of eviction policies, and deleting the first data block from the second cache comprises: determining, from the plurality of lists, a list in which the first data block is located (Egyed: abstract, col3/ln66-col4/ln6, col6/ln22-col6/ln50, col6/ln61-col7/ln9, col9/ln6-col9/ln26 teaches splitting a cache into multiple queues and loading each queue with data that fits different eviction category. Egyed: col6:ln22-ln50: teaches assigning data to different queues based on cache hit count and also teaches managing cache operations of each individual queue according to a suitable variant of the least recently used (LRU) replacement algorithm.);
Hijaz/Flores and Egyed represent works within the same field of endeavor, namely efficient data storage and retrieval system. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Hijaz/Flores in view of Egyed as it represents a combination of known prior art elements according to known methods (eviction policy of Hijaz/Flores grouping and saving evicted data to an eviction cache where different group/list has different eviction characteristics as used by Egyed) to yield a better data storage and retrieval system having more efficient cache utilization (see also Egyed [0034]-[0035]).
Regarding claim 15, this is a device claim corresponding to the method claim 4, and is rejected for the same reasons mutatis mutandis.

Regarding claim 24 Hijaz/Flores discloses:
The method of claim 1, further comprising: in response to accessing a data block from the second cache, adjusting a parameter to decrease a corresponding possibility that the selected eviction policy is selected (Wikipedia https://en.wikipedia.org/wiki/Cache_algorithms discloses ‘... When the cache is full, the algorithm must choose which items to discard to make room for the new ones. So, if new item is not brought in then no eviction is triggered by the definition of eviction policy. Flores abstract, [0006], [0013], [0034]-[0035], [0046]-[0049] discloses that the caching server may modify or replace a configured policy for modifying the entry and eviction of content to the cache and modifying the purging policy may change eviction behavior of the caching server by changing the conditions that control the cached content that is selected and removed from cache. So, changing condition of cached content changes eviction behavior. Cache performance will be better only if the content needed to be used is in the cache. If no new entry is coming into the cache then removing an entry from the cache may decrease performance since the entry was brought in for use and may be used again. Flores system that targets improve cache performance and modifies purging policies to change eviction to have better performance will change the purging policy to lower eviction possibility for the one that is not needed to be evicted.).



Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737 and email is Mohammad.hasan@uspto.gov. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.H/Examiner, Art Unit 2138 

/SHAWN X GU/
Primary Examiner, AU2138